Citation Nr: 0017416	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the lumbar spine, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability evaluation due to 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959 and from January 1960 to September 1975.  This case 
arises before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims 
for an increased evaluation for osteoarthritis of the lumbar 
spine and entitlement to individual unemployability.  


FINDINGS OF FACT

1.  The veteran's osteoarthritis of the lumbar spine is 
manifested by 30 degrees of forward flexion, less than 5 
degrees of backward extension and less than 10 degrees of 
right and left lateral bending.  X-rays of the lumbar spine 
showed mild degenerative changes.  

2.  The veteran has three service connected disabilities: 
osteoarthritis of the lumbar spine rated as 40 percent 
disabling, hypertrophic gastritis rated as 10 percent 
disabling and high frequency hearing loss rated a zero 
percent disabling.  His combined rating is 50 percent, and 
these disabilities do not cause him to be unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
osteoarthritis of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

2.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected 
osteoarthritis of the lumbar spine is so severe as to warrant 
an increased evaluation and that his service connected 
disabilities render him unemployable.  He complained of 
constant pain, sleepless nights, severe rigidity, and a 
limited ability to lift weights, extreme difficulty getting 
up and restricted mobility.  The veteran reported that he was 
issued a TENS unit as the pain medication provided little to 
no relief.  

I.  Osteoarthritis of the Lumbar Spine

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

a.  Background 

VA outpatient treatment records dated January 1996 to July 
1997 show that the veteran was seen for complaints of chronic 
low back pain, stiffness and rigidity.  The assessment was 
extreme rigidity of flexion and extension of the lumbar spine 
in February 1996.  Upon examination there was a major loss of 
flexion and extension.  He had difficulty with activities of 
daily living such as bending and putting on his shoes.  
Straight leg raising was to 45 degrees maximum.  The veteran 
was issued a TENS unit.  In April 1996 the veteran complained 
of chronic low back pain.  Upon examination there was no 
lower extremity weakness and deep tendon reflexes, ankles and 
knees were intact.  The MRI showed posterior spurring at L5-
S1 without evidence of spinal stenosis.  He had limited 
mobility of 20 degrees and had not sustained neurologic 
deficit in July 1996.  The MRI was normal except for 
degenerative disc disease.  

The VA examined the veteran in March 1997.  The neurologic 
examination revealed no focal tenderness.  His range of 
motion was markedly impaired secondary to his stiffness and 
pain to approximately 30 degrees of forward flexion, less 
than 5 degrees of backward extension and less than 10 degrees 
of right and left lateral bending.  Straight leg raising was 
negative.  The motor examination was normal and the sensory 
examination was intact.  Deep tendon reflexes were absent in 
the lower extremities.  X-rays of the lumbar spine showed 
significant L5-S1 degenerative disk disease with sclerotic 
endplates.  The remainder of his lumbar spine had mild 
degenerative changes.  The diagnosis was L5-S1 lumbar 
degenerative disk disease.  The examiner commented that the 
veteran's history was best characterized as degenerative 
spondylosis and was probably causing his low back pain.  

In May 1998 the veteran was afforded a VA examination.  Upon 
examination his strength was normal throughout except for 
hamstrings bilaterally, secondary to give-way weakness due to 
his low back pain.  Sensory examination was intact to 
pinprick and deep tendon reflexes were somewhat diminished in 
his right knee and right ankle, trace in his left ankle, and 
there was no response in his left knee.  The veteran's toes 
were downgoing bilaterally.  Straight leg raising and crossed 
straight leg raising was negative.  The lumbar films revealed 
normal lumbar alignment.  He had decreased disk space height 
at L5-S1 and minimal neural foraminal changes at L5-S1.  
Otherwise, there was normal alignment, normal vertebral 
bodies, and minimal degenerative changes.  The assessment was 
mild lumbar degenerative disk changes at L5-S1.  The veteran 
had no clinical evidence of sciatica to herniated disk.  His 
symptoms were secondary to myofascial pain and mild lumbar 
degenerative disease.  There was no evidence of myelopathy or 
radiculopathy.  

b.  Analysis

According to the applicable criteria, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1999).  A 40 percent 
rating is warranted if there is severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71 Diagnostic Code 5292 
(1999).  A 40 percent is assigned for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Code 5295 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The Board notes that the veteran has already been afforded 
the highest evaluation allowable under Diagnostic Codes 5292, 
severe limitation of motion of the lumbar spine, and 5295, 
lumbosacral strain, as a higher evaluation is not 
contemplated under those criteria.

An evaluation of 40 percent disabling is warranted for 
intervertebral disc syndrome based on evidence of severe, 
recurring attacks with intermittent relief, and an evaluation 
of 60 percent disabling is warranted for a pronounced 
disability manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  Although degenerative disk disease has been 
diagnosed the veteran is not currently service connected for 
degenerative disk disease.  Therefore, a higher evaluation 
under Diagnostic Code 5293 is not warranted.

Fracture of the vertebrae with cord involvement or complete 
ankylosis of the spine has not been shown to warrant a rating 
100 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286 (1999).  Accordingly, an 
increased evaluation for osteoarthritis of the lumbar spine 
is not warranted.

II.  Individual Unemployability

According to 38 C.F.R. § 4.16(a) (1999), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single bodily system, e. g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.

The Social Security Administration (SSA) examined the veteran 
for benefits purposes.  The January 1996 summary was 
degenerative joint disease, mild restrictive lung disease, 
hypertension and hyperlipidemia.  SSA granted the veteran 
disability benefits in May 1997.  The primary diagnosis was 
degenerative disc disease and the secondary diagnosis was 
chronic obstructive pulmonary disease.  

After a review of the evidence the Board finds that schedular 
criteria for entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are not met.  The 
veteran has three service connected disabilities; 
osteoarthritis of the lumbar spine rated as 40 percent 
disabling, hypertrophic gastritis rated as 10 percent 
disabling and high frequency hearing loss rated a zero 
percent disabling.  His combined rating is 50 percent, and 
does not meet the minimum scheduler criteria for the 
unemployable rating.  

The Board also finds that the criteria for entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities are not met, as the evidence does not show that 
the veteran is unable to secure or follow a substantially 
gainful occupation solely by reason of his service-connected 
disabilities.  There is no medical opinion of record that 
indicates that his service-connected disabilities alone have 
resulted in unemployability.  Rather, the evidence suggests 
that he has several nonservice-connected disabilities that 
adversely impact his employability, to include degenerative 
disk disease and chronic obstructive pulmonary disease.  
Although the SSA granted the veteran disability benefits 
their decision was based on the veteran's non-service 
connected disabilities of degenerative disk disease and 
chronic obstructive pulmonary disease.  The veteran has 
presented no objective competent medical evidence that his 
service-connected disabilities, osteoarthritis of the lumbar 
spine, hypertrophic gastritis or high frequency hearing loss, 
are the sole cause of his unemployability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.


ORDER

An increased evaluation for osteoarthritis of the lumbar 
spine is denied.  

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

